Exhibit January 5, 2010 Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 RE: China Baicaotang Medicine Limited (f/k/a Purden Lake Resource Corp.) Ladies and Gentlemen: We have read the statements made by China Baicaotang Medicine Limited (f/k/a Purden Lake Resource Corp.) in Item 4.01 of the current report on Form 8-K filed with the Securities and Exchange Commission on January 5, 2010.We agree with the statements contained therein concerning our firm. Very truly yours, /s/ Bernstein & Pinchuk LLP
